      Case: 1:18-cv-00536-SO Doc #: 26 Filed: 02/08/19 1 of 2. PageID #: 126



                    IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF OHIO EASTERN
                                  DIVISION
 
 
 
    KEITH DEDRICK,                             )   CASE NO: 1:18-CV-536
                                               )
                Plaintiff,                     )   JUDGE SOLOMON OLIVER, JR.
                                               )
         v.                                    )   MOTION TO WITHDRAW AS
                                               )   COUNSEL FOR CUYAHOGA
    CUYAHOGA COUNTY,                           )   COUNTY, SHERIFF PINKNEY, AND
    OHIO, et al.,                              )   KEN MILLS
                                               )
                Defendants.
 
 
        Attorney Jennifer M. Meyer respectfully moves this Court to withdraw her

appearance as counsel for Defendants Cuyahoga County, Sheriff Clifford Pinkney, and Ken

Mills as she is no longer assigned to the civil division of the Cuyahoga County Prosecutor’s

Office. Counsel hereby advises all parties of record that Brendan D. Healy remain as

counsel of record for the County Defendants.



                                               Respectfully submitted,
 
 
 
                                      By:    s/ Jennifer M. Meyer
                                             JENNIFER M. MEYER (0077853)
                                             Assistant Prosecuting Attorney
                                             Cuyahoga County Prosecutor’s Office
                                             The Justice Center, Courts Tower
                                             1200 Ontario Street, 8th Floor
                                             Cleveland, Ohio 44113
                                             Tel: (216) 443-7349/Fax: (216) 443-7602
                                      Email: jmeyer@prosecutor.cuyahogacounty.us
    Case: 1:18-cv-00536-SO Doc #: 26 Filed: 02/08/19 2 of 2. PageID #: 127



                            CERTIFICATE OF SERVICE
 
       The undersigned certifies that the foregoing was filed electronically on February 8,
       2019. Notice of this filing will be sent to all parties by operation of the Court’s
       electronic filing system. Parties may access this filing through the Court’s system.
 
 
 
                                             s/ Jennifer M. Meyer
                                            JENNIFER M. MEYER (0077853)
